                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                           3:18-cv-00217-RJC-DCK

GENE SMITH,                          )
                                     )
            Plaintiff,               )
                                     )
      v.                             )
                                     )                     ORDER
                                     )
OCWEN LOAN SERVICE, LLC,             )
                                     )
            Defendant.               )
____________________________________ )

      THIS MATTER is before the Court on Defendant OCWEN Loan Service

LLC’s Motion to Dismiss, (Doc. No. 9), and the parties’ associated briefs and

exhibits, (Doc. Nos. 9, 11, 12); the Memorandum and Recommendation (“M&R”) of

the United States Magistrate Judge, (Doc. No. 13), recommending dismissal of Pro

Se Plaintiff Gene Smith’s claims; Plaintiff’s Objection to the M&R, (Doc. No. 14);

Defendant’s Response in Opposition to Plaintiff’s Objection, (Doc. No. 15); and

Plaintiff’s Reply, (Doc. No. 16).

      After an independent and thorough review of the M&R, Plaintiff’s Objection

thereto, and a de novo review of the record,1 the Court concludes that the



1 In Plaintiff’s Pro Se Objection, Plaintiff only makes general and conclusory
assertions that do not direct the Court to a specific error in the M&R. As such, de
novo review of the record was not required. Orpiano v. Johnson, 687 F.2d 44, 47
(4th Cir. 1982) (noting that de novo review of the record is not required “when a
party makes general or conclusory objections that do not direct the court to a
specific error in the magistrate judge’s proposed findings and recommendations”).
However, wide latitude is extended to the pleadings of pro se litigants, see Haines v.
Kerner, 404 U.S. 519, 520 (1972) (directing courts to “[c]onstru[e] [a pro se]
recommendation to grant Defendant’s Motion to Dismiss pursuant to Rules 12(b)(1)

and 12(b)(6) of the Federal Rules of Civil Procedure is correct and in accordance

with law. Accordingly, the findings and conclusions of the M&R are accepted, and

Defendant’s Motion to Dismiss is GRANTED.

      IT IS THEREFORE ORDERED THAT:

             (1) The Magistrate Judge’s M&R, (Doc. No. 13), is ADOPTED;

             (2) Defendant’s Motion to Dismiss, (Doc. No. 9), is GRANTED, and

                Plaintiff’s claims are DISMISSED; and

             (3) The Clerk of Court is directed to terminate this case and send

                copies of this Order to Pro Se Plaintiff and counsel for Defendant.



                                    Signed: February 26, 2019




petitioner’s inartful pleading liberally”), and accordingly, has conducted a de novo
review).
